Citation Nr: 0402326	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  98-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of tendinitis of the left knee, rated as 10 
percent disabling from November 19, 1997.  

2.  Evaluation of chondromalacia of the right knee, rated as 
10 percent disabling from November 19, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO that, in part, granted claims of entitlement to service 
connection for tendinitis of the left knee and chondromalacia 
of the right knee.  Noncompensable ratings for each 
disability were assigned effective from November 19, 1997.  

In February 1999, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  In May 1999, the Board 
remanded each knee issue for additional development.  In a 
February 2002 action, the RO increased the rating for each 
knee from zero to 10 percent, effective from 
November 19, 1997.  In June 2003, the Board remanded this 
case for compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  Analysis of such issues require consideration of the 
rating to be assigned effective from the date of award of 
service connection - in this case, November 19, 1997.


REMAND

In a brief, filed in September 2003, the veteran's 
representative argued that the April 2001 VA examination 
report does not fully reflect the severity of the veteran's 
service-connected left knee or right knee disability and 
requested another VA examination.  The veteran, through his 
representative, alleges that he suffers from painful motion 
and degenerative joint disease, and that his knee 
disabilities affect his employability.  The representative 
also pointed out that the record contains clinical evidence 
reflecting that the veteran now has degenerative joint 
disease in each knee and wears a knee brace on both legs, 
something which was not shown at the April 2001 VA 
examination.  The clear implication is that the veteran 
believes his disability has worsened since the time of his 
last VA examination in April 2001.  Under the circumstances, 
therefore, the duty to assist includes the duty to provide 
the veteran with another examination.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (VA should schedule another 
examination where appellant complained of increased 
disability two years after the last examination).  
Consequently, a remand is required for a new VA examination.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
implementing regulations are fully 
complied with and satisfied, to the 
extent required by law.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran should be 
specifically told of what is yet required 
to substantiate each of his claims for 
higher evaluations and of the information 
or evidence he should submit, if any, and 
of the information or evidence that VA 
will yet obtain with respect to his 
claims.  38 C.F.R. § 3.159 (2003).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his knees from August 2003 to the 
present.  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.  

With respect to each knee, the 
examiner should make all findings 
necessary to determine the current 
severity of each service-connected 
knee debility.  Any indicated 
studies should be accomplished, 
including x-rays.  With respect to 
each knee, the examiner should 
describe any recurrent subluxation 
or lateral instability in terms of 
"slight," "moderate," or "severe" 
disability.  The examiner should 
record the range of motion observed 
on clinical evaluation, in terms of 
degrees.  If there is clinical 
evidence of pain on motion, the 
examiner should indicate the degree 
of motion at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
each knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If the veteran is 
examined at a point of maximum 
debility, this should be noted.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The rationale for all 
opinions should be explained in 
detail.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claims, including considering of 
whether assignment of "staged" ratings is 
appropriate for the service-connected 
left or right knee disability.  
Fenderson, 12 Vet. App. at 119.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  Additionally, if the veteran 
does not appear for the scheduled 
examination, the SSOC should specifically 
refer to 38 C.F.R. § 3.655 (2003).  The 
SSOC should also contain a summary of the 
evidence received since the last SSOC was 
issued.  38 C.F.R. § 19.31 (2003).  The 
veteran and his representative should be 
afforded an opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on these claims in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

